Citation Nr: 0830739	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  00-20 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for patellofemoral pain syndrome, right knee.

2. Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD) and an adjustment disorder 

3. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a right hip disability, to include as due to 
the veteran's service-connected right knee disability.

4. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a right ankle disability, to include as 
secondary to the veteran's service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1985 to January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The veteran 
testified at an RO hearing in July 2006.

The issues of entitlement to an increased rating for the 
service-connected right knee, entitlement to service 
connection for a right hip disability on the merits, whether 
new and material evidence has been received to reopen the 
claim of entitlement to service connection for a right ankle 
disability, and entitlement to service connection for an 
acquired psychiatric disability, to include post-traumatic 
stress disorder (PTSD) and an adjustment disorder, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. In November 1997, the RO denied the veteran's claim for 
service connection for a right hip disability; the veteran 
did not file a notice of disagreement to initiate an appeal 
of this determination.



2. In an October 2001 communication, the veteran effectively 
requested that her claim for service connection for a right 
hip disability be reopened. 

3. Evidence received since the November 1997 RO decision 
raises a reasonable possibility of substantiating the claim 
for service connection for a right hip disability.


CONCLUSIONS OF LAW

1. The November 1997 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right hip disability. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). In this case, 
the Board is granting in full the benefit sought on appeal. 
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed. 



Analysis

By way of a November 1997 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
right hip disability because the evidence did not show that 
the veteran had a current right hip disability that was 
related to her active duty service. The veteran was notified 
of that determination; however, the veteran did not file a 
notice of appeal to initiate an appeal from the November 1997 
decision. The November 1997 rating decision therefore became 
final. 38 U.S.C.A. § 7105(c). However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition. 38 U.S.C.A. § 5108.

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence of record at the time of the November 1997 rating 
decision consisted of service medical records and VA 
examination reports. The VA examination reports did not 
demonstrate that the veteran had a current right hip 
disability. The claim was denied for lack of evidence of a 
current hip disability etiologically related to the veteran's 
active duty service. Evidence received since the November 
1997 rating decision includes VA treatment records, private 
medical records and a July 2007 VA examination report which 
shows a current right hip diagnosis of trochanteric bursitis. 
The Board finds this examination report is both new and 
material as is addresses whether or not the veteran has a 
current right hip disability, which the veteran is now 
arguing is secondary to her service-connected right knee 
disability. Accordingly, the claim for entitlement to service 
connection for a right hip disability has been reopened. The 
issue of entitlement to service connection for a right hip 
disability , to include as secondary to the veteran's 
service-connected right knee disability, is addressed in the 
remand portion of this decision.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right hip disability, to include as secondary to the 
veteran's service-connected right knee disability.


REMAND

The record includes a March 2003 letter from the Social 
Security Administration (SSA) which shows that the veteran 
was awarded disability benefits. The SSA file has not been 
associated with the veteran's claims file. 

VA has a duty to obtain SSA records when they may be 
relevant. See Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992). Accordingly, the 
RO should contact the SSA and obtain and associate with the 
claims file copies of the veteran's records regarding SSA 
benefits, including the complete medical records upon which 
any decision was based. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(2) (2007). 

With respect to the issue of entitlement to service 
connection for an acquired psychiatric disability, the Board 
finds that additional development is required. The August 
2002 psychiatric evaluation (amended in August 2003) which is 
of record appears to be incomplete as the August 2003 
addendum ends with the following incomplete sentence:




 "Addendum - Review of the additional records show 
clear evidence of major depressive symptoms and 
drug abuse preceding the accident. She has not 
worked since 6/14/98. In view of the evidence of 
major depression, problems concentrating and" 

The Board finds that a remand is necessary to obtain the 
complete version of this relevant psychiatric evaluation. If 
the additional evidence developed on remand indicates that 
the veteran's current psychiatric disabilities are related to 
her active duty service, the RO/AMC should afford the veteran 
a VA examination. See McLendon v. Nicholson, 20 Vet.App. 79 
(2006).

With respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for a right ankle 
disability, the record reflects that the RO attempted to 
provide notice as to the new and material evidence issue on 
appeal as required by 38 U.S.C.A. § 5103(a) (2002) and 38 
C.F.R. § 3.159(b) (2007). However, a March 2006 decision by 
the Court has expanded the information that must be provided 
to a claimant seeking to reopen a previously denied claim. 
See Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).

In Kent, the Court in part held that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that was necessary 
to reopen the claim and notifying the claimant of the 
evidence and information that was necessary to establish 
entitlement to the underlying claim for the benefit sought. 
The Court further held that VA must, in the context of a 
claim to reopen, look at the basis of the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial. The record does 
not reflect that the veteran was provided notice that 
complies with the Kent ruling in connection with the claim as 
to whether new and material evidence had been submitted to 
reopen the claim for service connection for a right ankle 
disability.


As noted above, the claim for entitlement to service 
connection for a right hip disability has been reopened. The 
RO requested a VA medical examination to address the salient 
issue of whether or not the veteran's right hip disability is 
etiologically related to her service-connected right knee 
disability, but the record reflects that the VA's request for 
a medical opinion regarding the veteran's right hip claim 
(which resulted in the July 2007 negative etiology opinion) 
may be construed as suggestive of a particular outcome. The 
request states in relevant part:

"Note well that service-connection for a right 
ankle condition has been denied, and that the 
veteran is NOT service connected for right ankle 
condition or right foot drop, or, back, hip and 
that AFTER DISCHARGE from MILITARY service, the 
veteran lacerated the extensor tendon of the right 
leg at home." 

The apparent and justifiable concern on the part of the RO 
was that the examiner have the correct information as to the 
veteran's clinical and procedural history. However, any 
clarification of an examiner's opinion which is required 
based upon an apparent misreading of the record as in this 
instance may be remedied by returning the examination and the 
claims folder to the examiner, in accordance with See 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.). The law provides that a question that suggests an 
answer or limits the field of inquiry by the expert is 
"fatally flawed." Colayong v. West, 12 Vet App 524 (1999); 
see also Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994); see 
also Austin v. Brown, 6 Vet. App. 547, 552 (1994). Moreover, 
because the question of service connection for a right ankle 
disability remains open, such a pronouncement in the request 
for a VA examination is premature. 

The Board finds that a new examination is warranted (from a 
different examiner) to address the issue of the etiology of 
the veteran's right hip disability. 

Finally, with respect to the issue of entitlement to an 
initial rating in excess of 10 percent for the veteran's 
service-connected right knee disability, the record reflects 
that in the most recent VA examination in July 2007, the 
examiner did not address whether the veteran had additional 
functional impairment during flare-up. When determining the 
severity of musculoskeletal disabilities which are at least 
partly rated on the basis of range of motion, VA must also 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria. See 38 
C.F.R. §§ 4.40, 4.45. As such, the Board finds that a new VA 
examination is necessary to assess the current severity of 
the veteran's right knee disability, particularly during 
times of "flare-ups."

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the veteran has received 
any VA, non-VA, or other medical 
treatment for right knee, right ankle, 
right hip, or psychiatric disabilities, 
that is not evidenced by the current 
record. The veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should then 
obtain these records and associate them 
with the claims folder. The RO/AMC must 
specifically attempt to obtain a complete 
copy of the August 2002 private 
psychiatric evaluation with the August 
2003 addendum. Also, the AMC/RO must 
contact the SSA and obtain and associate 
with the claims file copies of the 
veteran's records regarding SSA benefits, 
including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based. 

a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran and her representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

c. If the requested complete copy of 
the August 2002 psychiatric report, 
or any other developed evidence, 
indicates that the veteran's has a 
current psychiatric disability that 
is etiologically related to her 
active duty service period, the 
RO/AMC should conduct any other 
additional development necessary, to 
include affording the veteran a VA 
psychiatric examination.

2. The veteran should be provided notice 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) (2002) and 38 C.F.R. 
§ 3.159(b) (2007) and the Court's 
decision in Kent, as above. Apart from 
any other requirements applicable under 
38 U.S.C.A. § 5103(a) (2002) and 38 
C.F.R. § 3.159(b) (2007), the RO should 
advise the veteran of the evidence and 
information that is necessary to reopen 
the claim and the evidence and 
information that is necessary to 
establish entitlement to the underlying 
claim for the benefits sought. In doing 
so, the RO should advise the veteran of 
the element or elements required to 
establish service connection that were 
found to be insufficient in the previous 
denial.

3. When the actions requested have been 
completed, schedule the veteran for an 
appropriate examination by a suitably 
qualified VA physician (other than the 
examiner who conducted the July 2007 VA 
examination). The purpose of the 
examination is to determine whether the 
veteran's current right hip disability is 
related to her active duty service period 
or her service-connected right knee 
disability. The following considerations 
will govern the examinations:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion. In 
particular, the examiner must 
respond to the following: 

(1) From an examination of all 
available evidence, including 
the veteran's VA claims folder 
and her service medical 
records, the examiner should 
opine as to whether the 
veteran's current right hip 
disability is etiologically 
related to her active duty 
service period.

(2) If the examiner does not 
find that the veteran's right 
hip disability is related to 
her active duty service period, 
the examiner should opine as to 
whether or not the veteran's 
service-connected right knee 
disability caused or aggravated 
the veteran's current right hip 
disability.

d. In responding to these inquiries, 
the examiner must provide a 
comprehensive statement of the 
medical bases of such an opinion.

4. Schedule the veteran for an 
appropriate examination by a suitably 
qualified VA physician. The purpose of 
the examination is to determine the 
current level of severity of the 
veteran's service-connected right knee 
disability. The following considerations 
will govern the examination:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion. In 
particular, the examiner must 
respond to the following: 

(1) The examiner should 
determine the current level of 
severity of the veteran's 
service-connected right knee 
disability, to include 
recording the range of motion 
of the knee and where there is 
pain on range of motion, if 
any.

(2) The examiner should 
ascertain the severity of the 
veteran's right knee disability 
at its most disabling severity. 
Voerth v. West, 13 Vet. App. 
117 (1999) ((Holding that where 
veteran stated that his 
worsened condition would "only 
last a day or two," the Board 
was not required to schedule a 
rating examination for the 
period the cyst was inflamed, 
because "a person who 
experiences a worsened 
condition for a few days out of 
a year simply is less impaired 
than someone who suffers from 
the worsened condition for 
weeks or months.")). Cf. 
Ardison v. Brown, 6 Vet. App. 
405 (1994); Bowers v. 
Derwinski, 2 Vet. App. 675 
(1992). 

d. In responding to these inquiries, 
the examiner must provide a 
comprehensive statement of the 
medical bases of such an opinion.

5. When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issues.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. In the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2. If the benefits sought on appeal are not granted to the 
veteran's satisfaction, she must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


